Citation Nr: 0508129	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  98-06 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability as secondary to a service-connected left knee 
disability.  

2.  Entitlement to a rating in excess of 10 percent for 
instability of the left knee.  

3.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
January 1976.  

The issues on appeal are before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
case has been remanded by the Board on several previous 
occasions. 

The instability of the left knee issue and the TDIU issue are 
being  REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDING OF FACT

The veteran's nonservice-connected right knee disorder has 
been aggravated by his service-connected left knee 
disability. 


CONCLUSION OF LAW

The criteria for secondary service connection for that degree 
of aggravation of the veteran's right knee disorder caused by 
his service-connected left knee disability have been met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.310 
(2004); Allen v. Brown, 7 Vet.App. 439 (1995).




REASONS AND BASES FOR FINDING AND CONCLUSION

Right Knee Disability

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The Board has most recently remanded the right knee 
disability issue for medical clarification in November 2003.  
That remand directed that a VA orthopedic examination be 
conducted and that etiology opinions be obtained to 
specifically include discussion of several other conflicting 
medical opinions of record.  Although the RO ordered such an 
examination, it appears that it was conducted by a primary 
care examiner and the opinions offered included no reference 
to the other conflicting opinions.  The Board notes that the 
RO's examination request had duly instructed the VA examiner 
to discuss the conflicting opinions of record.  However, the 
RO did not return the examination report to the VA examiner 
for compliance.  In view of the prior unsuccessful attempts 
to obtain medical clarification, it does not appear that any 
useful purpose would be served by further delaying appellate 
review for another attempt to obtain clarification.  The 
Board must therefore proceed with its determination based on 
the competent evidence of record.  

It does not appear that any right knee disability was 
manifested during service, nor was arthritis of the right 
knee manifested within one year of discharge from service.  
There is also nothing in the service medical records 
documenting right knee complaints or symptoms to raise the 
question of aggravation of any preexisting right knee 
disorder.  There is therefore no basis for service connection 
for right knee disability on the basis of being incurred in 
or aggravated by service, and it does not appear that the 
veteran's contends as such.  Rather, the veteran has 
consistently argued that his service-connected left knee 
disability causes or aggravated his right knee disorder.  

The record includes a December 1997 opinion by a VA Chief of 
the Orthopedic Service of a VA Medical Center.  This medical 
doctor stated that the veteran's history dates back to a left 
knee injury during service and that the veteran subsequently 
developed arthritis in his right knee due to the constant 
overload from the disability of the left knee.  

Also of record is a February 2000 report from Stanley K. 
Gilbert, M.D. on letterhead from a private orthopedic clinic.  
Dr. Gilbert commented that the veteran had a right knee 
injury during high school with a medial meniscectomy.  Dr. 
Gilbert further stated that the veteran did quite well until 
he injured his left knee and that the stress of favoring the 
left knee caused deterioration of the right knee.  Dr. 
Gilbert further stated that he felt that in all likelihood 
the accelerated arthritis in the right knee was in a "small 
part" due to the problems with his left knee and that the 
veteran had to stay off the left knee and that caused 
increased stress on the right knee. 

The claims file also includes conflicting medical opinions.  
A November 1999 VA medical examiner was of the opinion that 
given the difference of time in the onset, and the fact that 
separate injury to the right knee could be the stimulus for 
degeneration of that knee, he saw no reason to blame the 
degenerative condition of the right knee on the left knee 
condition.  In a March 2001 report the same examiner who 
conducted the November 1999 VA examination set forth his 
opinion that there was no reason to believe that the right 
knee condition was caused by the left knee or particularly 
subsequently aggravated by the left knee.  The March 2001 VA 
examiner further commented that it was possible that the 
veteran's reduced activity with his left knee may have 
spared, to some extent, the development of still more severe 
arthritis in the right knee.  He stated that this would be 
speculative. 

Also of record is the report of the July 2004 VA examination 
by a staff primary care physician.  This examiner was of the 
opinion that it was not at least as likely as not that the 
right knee disorder was caused or aggravated by the left knee 
disability.  

In considering the above medical opinions, the Board first 
finds that the July 2004 VA opinion is of diminished 
probative value.  Although the examiner was identified as a 
medical doctor, it appears that his specialty was as a 
primary care physician.  The December 1997 opinion by a VA 
Chief of Orthopedics and the February 2000 opinion by a 
private orthopedist should be afforded more weight since 
these two examiners appear to be more qualified and 
experienced in the area of orthopedics.  Moreover, the July 
2004 VA opinion failed to discuss the other opinions 
(although the examiner was duly instructed to do so by the 
RO).  The July 2004 examiner's opinion is not supported by a 
detailed and persuasive rationale.  

The 1999 VA opinion appears to have discounted any causal 
relationship between the onset of the right knee disorder and 
the service-connected left knee disability.  However, in that 
opinion there was no discussion of any aggravation of the 
right knee by the service-connected left knee disability.  

Although the Board is not competent to render medical 
opinions and must rely on medical professionals, it also 
cannot help but wonder at the logic of the analysis set forth 
by the March 2001 VA examiner.  Although the examiner 
qualified his statement as being speculative, he stated that 
the decrease in activity of the left knee may have delayed 
the development of the right knee arthritis.  The  December 
1997 and February 2000 opinions, on the other hand, both 
stated that the favoring or overload caused by the left knee 
would have increased the stress on the right knee.  

It appears that there is no clear medical consensus regarding 
the relationship between the service-connected left knee 
disability and the nonservice-connected right knee disorder.  
However, for the reasons set forth above, the Board believes 
that the December 1997 and February 2000 opinions are more 
persuasive.  It is clear that the veteran had a right knee 
injury and surgical procedure in high school, and all of the 
medical opinions attribute some of the current right knee 
disability to this old injury.  However, it appears that the 
right knee disorder was subsequently aggravated by the 
service-connected left knee disability.  Therefore, 
compensation is payable for that degree of aggravation of the 
right knee disorder caused by the service-connected left knee 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).  In 
making this determination, the Board has resolved all 
reasonable doubt in the veteran's favor.  38 U.S.C.A. 
§ 5107(b). 

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002); Huston v. 
Principi, 17 Vet.App. 195, 202 (2003); Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  However, with regard to the service 
connection for right knee disability issue, there is no 
detriment to the veteran as a result of any failure to fully 
comply with VCAA in view of the fact that the full benefit 
sought by the veteran is being granted by this decision of 
the Board.  




ORDER

Entitlement to VA compensation for that degree of aggravation 
of the right knee disorder caused by the service-connected 
left knee disability is warranted.  To this extent, the 
appeal is granted. 


REMAND

Another issue currently before the Board is entitlement to a 
rating in excess of 10 percent for instability of the left 
knee.  The disability is evaluated under Diagnostic Code 5257 
which provides the rating criteria for knees based on 
recurrent subluxation or lateral instability which is 
quantified as slight, moderate or severe.  In November 2003, 
the Board remanded the issue for a VA examination.  The Board 
directed that the examiner who was to conduct the examination 
was to specifically determine if the instability which was 
present in the veteran's left knee was slight, moderate or 
severe.  A review of the report of the July 2004 VA 
examination indicates that such an opinion was not provided.  
The veteran complained of instability at the time of the 
examination.  Physical examination revealed no subluxation or 
dislocation but there was "some instability" in the right 
knee.  Significantly, however, the instability was not 
quantified as "slight, moderate or severe" as directed by 
the Board's November 2003 remand.  A remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Failure of the Board to insure 
compliance with remand instructions constitutes error and 
warrants the vacating of a subsequent Board decision.  Id.  
Therefore, another remand is required to obtain the 
information previously requested.  

The Board stresses that it is necessary to obtain some 
medical evidence as to the severity of the left knee 
instability.  Without such evidence, there can be no informed 
decision as to the proper rating to be assigned.  

Because the Board's decision on the right knee disability 
issue and the results of the VA examination ordered in this 
remand may have an impact on the TDIU issue, that matter must 
be deferred at this time.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled 
for a VA orthopedic examination for 
the purpose of ascertaining the 
severity of his service-connected 
instability of the left knee.  The 
claims file should be made available 
to the examiner for review in 
connection with the examination.  The 
examiner should clearly respond to the 
following:

Is the instability of the veteran's 
left knee slight, moderate or severe?

2.  After the examination is completed 
the RO should review the examination 
report to ensure that the examiner has 
clearly indicated whether the 
instability is slight, moderate, or 
severe.  If not, the RO should return 
the examination report to the examiner 
for clarification.  

3.  After completion of the above and 
any additional development deemed 
necessary by the RO, and after 
appropriate action giving effect to 
the grant of service connection for 
right knee disability, the RO should 
review the claims file and determine 
if a higher rating is warranted for 
instability of the left knee and 
whether entitlement to a total rating 
based on individual unemployability is 
warranted.  If any benefit sought 
remains denied, the veteran and the 
veteran's representative should be 
provided with a supplemental statement 
of the case (SSOC) and afforded an 
appropriate opportunity to respond.  
Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


